DETAILED ACTION
In application filed on 08/26/2019, Claims 1, 3-8 and 10-33 are pending. Claims 1, 3-8, 10-13, and 27-33 are considered in the current office action. 
Noticae of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said channel”.  There is insufficient antecedent basis for this limitation in the claim.
Applicants’ claim recitation does not specify which of the channels is being claimed in Claim 1. For expedited examination purposes, “said channel” is interpreted as “first channel” or “second channel” or “merged channel”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11 and 27-31 are are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sundaram et al. (US20110024630A1)
Regarding Claim 1, Sundaram teaches a microfluidic device comprising:
a substrate (Annotated Fig. 8, ref. 10, Para 0034, structure (material) of the FTIR device /growth of the supporting environment)
a first waveguide supported by said substrate and configured to convey a first light stream (Para 0048-0049, any of dual/multiple substrate waveguide chambers; Annotated Fig. 8, any of refs. 26 or ref. 20 (not shown)). The limitation “configured to…” is interpreted as a method of intended use given patentable weight to the extent of effecting the ATR waveguides to direct IR beam to a single detector (Para 0035, 0049). Please see MPEP 2114(II) for further details; 
Please see MPEP 2114(II) for further details; and
a microfluidic channel structure (Fig. 8 and 10, refs. 18, ports) comprising a first channel (Para 0038, any of two ports ref. 18), a second channel (Para 0037, any of ports ref. 18; Fig. 10, any of refs. 18), and a merged channel (Para 0037-0038, enclosure ref. 10;  “providing for exchange” inherently teaches merged channel), wherein said first channel, said second channel, and said merged channel are formed by said first and second waveguides and a plurality of partitioning features that cooperate to form walls for said first channel, said second channel, and said merged channel. (Annotated Fig. 10; merged channel is the embodiment of the enclosure provided with a plurality of partitions features, allowing for introduction and exchange of fluids and gases). The limitation “formed by said first and …” is directed to a product by process limitation. It is not clear how it limits the structures of the said first channel, said second channel, and said merged channel. It appears that the structures of the said first channel, said second channel, and said merged channel are similar to that the structures of the ports providing exchange in the device of Sundaram and thus given the appropriate patentable weight. Please see MPEP 2113 for further details.
said merged channel (Para 0037-0038, enclosure ref. 10; “providing for exchange” inherently teaches merged channel; Figs. 2a-e and 10,  ref. 18) contacts said 
said second channel (Para 0037, any of ports ref. 18; Fig. 10, any of refs. 18) contacts said second waveguide (Fig. 10, any of refs. 26) and is configured to convey a fluid, a second characteristic of said second light stream in said second waveguide changing under an influence of a second analyte in said fluid in said second channel. 
The limitation “configured to convey a fluid…” is interpreted as a method of intended use given patentable weight to the extent of effecting the ports 18 enable the introduction and exchange of fluids and gases, and/or coupling of various devices and sensors, e.g., for monitoring the internal environment of the enclosure in real time (Para 0034), where the ATR waveguides directs IR beam to a single detector (Para 0012, 0035, 0049) to monitor a test sample (Para 0049). Please see MPEP 2114(II) for further details; and

    PNG
    media_image1.png
    734
    1236
    media_image1.png
    Greyscale

Annotated Fig. 8, Sundaram


    PNG
    media_image2.png
    812
    1178
    media_image2.png
    Greyscale




Regarding Claim 3, Sundaram teaches a microfluidic device as recited in Claim 1 wherein said first and second analytes is selected from the group consisting of: a bacterium, a peptide, a lipid, a protein, a Virus, a cell ( Para 0002, five cells ) and a fungus.
Regarding Claim 4, Sundaram teaches a microfluidic device as recited in Claim 1 wherein said first and second light streams are infrared light. (Fig, 8; Para 0049).

Regarding Claim 5, Sundaram teaches a microfluidic device as recited in Claim 1 wherein said first and second characteristics absorption spectrums of said first and second light streams.
The microfluidic device in claim 5 has the same structure as claim 1, which is structurally capable of performing the recited claimed functions. Therefore, the condition has been inherently met. Please see MPEP 2112.01 for further details.  

Regarding Claim 6, Sundaram teaches a microfluidic device as recited in Claim 1 wherein said influence is said influence of said first analyte and said influence of said second analyte are attenuated total reflection. 
The microfluidic device in claim 6 has the same structure as claim 1, which is structurally capable of performing the recited claimed functions. Therefore, the condition has been inherently met. Please see MPEP 2112.01 for further details.  

Regarding Claim 7, Sundaram teaches a microfluidic device as recited in Claim 1 wherein said first and second waveguides (Para 0048-0049, any of dual/multiple substrate waveguide chambers; Annotated Fig. 8, any of refs. 26 or ref. 20 (not shown)) and said plurality of partitioning features are formed from said substrate (See claim 1 rejections).

Regarding Claim 8, Sundaram teaches a microfluidic device as recited in Claim 1 wherein a sealing material (Para 0035, seal) seals (method of intended use) said channel (Para 0037, enclosure, ref. 10).

Regarding Claim 10, Sundaram teaches a microfluidic device as recited in Claim 1 wherein each of said first and second waveguides (Para 0048-0049, any of dual/multiple substrate waveguide chambers; Annotated Fig. 8, any of refs. 26 or ref. 20 (not shown)) comprise cladding (Para 0005- Silicon inherently has an native oxide layer of a 2mm thickness at ambient conditions). 

Regarding Claim 11, Sundaram teaches a microfluidic device as recited in Claim 1 wherein a film coats (method of intended use) walls of said microfluidic channel structure, including portions of said first and second waveguides (Para 0016, thin film over the surface of the ATR substrate), said film configured to increase said influence of said first analyte and said influence of said second analyte. The limitation “to increase said influence of said first analyte and said influence of said second analyte” is Please see MPEP 2114(II) for further details.

Regarding Claim 27, Sundaram teaches a microfluidic device, comprising:
a substrate (Annotated Fig. 8, ref. 10, Para 0034, structure (material) of the FTIR device /growth of the supporting environment);
a first waveguide supported by said substrate (Para 0048-0049, any of dual/multiple substrate waveguide chambers; Annotated Fig. 8, any of refs. 26 or ref. 20 (not shown); Fig. 11a) and configured to convey light a first light stream (method of intended use) from a first end face to a second end face thereof (Annotated Fig. 8). The limitation “configured to convey…” is interpreted as a method of intended use given patentable weight to the extent of effecting the ATR waveguides to direct IR beam to a single detector (Para 0035, 0049). Please see MPEP 2114(II) for further details; 
a first light source (Fig. 8, ref. 50 , IR source)  configured to provide-light said first light stream to said first end face of said first waveguide (Para 0048-0049, any of dual/multiple substrate waveguide chambers; Annotated Fig. 8, any of refs. 26 or ref. 20 (not shown)); The claimed “ configured to provide-light…) is interpreted as a method of intended use given patentable weight to the extent of effecting the IR source to transfer and IR beam through ATR substrate (Para 0042). Please see MPEP 2114(II) for further details.

a second light source configured to provide said second light stream to said first end face of said second waveguide (Para 0031,0051, Fig. 11 ; Annotated Fig. 8; multiple IR sources 50 and multiple IR detectors 52 to individual ATR substrates 26). The Claimed “configured to provide said second…” is interpreted as a method of intended use of the IR source. 
a first light detector configured to receive light from said second end face of said first waveguide and produce a first signal based thereon; (Para 0051, multiple IR detectors 52; Annotated Fig. 8);. The claimed “configured to receive light from...” is interpreted as method of intended use of any of the multiple detectors, and
a second light detector configured to receive light from said second end face of said second waveguide and produce a second signal based thereon; (Para 0051, multiple IR detectors 52; Annotated Fig. 8); The claimed “configured to receive light from...” is interpreted as method of intended use of any of the multiple detectors; and

a microfluidic channel structure (Fig. 8 and 10, refs. 18, ports) comprising a first channel (Para 0038, any of two ports ref. 18), a second channel (Para 0037, any of ports ref. 18; Fig. 10, any of refs. 18), and a merged channel (Para 0037-0038, enclosure ref. 10;  “providing for exchange” inherently teaches merged channel), wherein said first channel, said second channel, and said merged channel are formed 
wherein;
said merged channel (Para 0037-0038, enclosure ref. 10; “providing for exchange” inherently teaches merged channel; fig. 18) contacts said first waveguide (Fig. 10, any of refs. 26) and is configured to convey a fluid, a first characteristic of said first light stream in said first waveguide changing under an influence of a first analyte in said fluid in said merged channel, said first characteristic being evident in said first signal; The limitation “configured to convey a fluid…”  is interpreted as a method of intended use given patentable weight to the extent of effecting the ports 18 enable the  introduction and exchange of fluids and gases, and/or coupling of various devices and sensors, e.g., for monitoring the internal environment of the enclosure in real time (Para 0034), where the ATR waveguides directs IR beam to a single detector (Para 0012, 0035, 0049), to monitor a reference sample against a test sample (Para 0049). Please see MPEP 2114(II) for further details; and
said second channel (Para 0037, any of ports ref. 18; Fig. 10, any of refs. 18) contacts said second waveguide (Fig. 10, any of refs. 26) and is configured to convey a 
The limitation “configured to convey a fluid…” is interpreted as a method of intended use given patentable weight to the extent of effecting the ports 18 enable the introduction and exchange of fluids and gases, and/or coupling of various devices and sensors, e.g., for monitoring the internal environment of the enclosure in real time (Para 0034), where the ATR waveguides directs IR beam to a single detector (Para 0012, 0035, 0049) to monitor a reference sample against a test sample (Para 0049). Please see MPEP 2114(II) for further details;

Regarding Claim 29, Sundaram teaches a microfluidic device as recited in Claim 27 wherein said first and second analytes is selected from the group consisting of: a bacterium, a peptide, a lipid, a protein, a Virus, a cell ( Para 0002, five cells ), and a fungus.

Regarding Claim 30, Sundaram teaches a microfluidic device as recited in Claim 27 wherein said influence of said first analyte and said influence of said second analyte are attenuated total reflection (This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting a combination ATR-FTIR device, system, and methods for in-situ screening of live cells (or reference and test sample) and stimuli in real time (Para 0002). Please see MPEP 2114(II) for further details.


This limitation “configured to increase said influence…” is interpreted as a method of intended use given patentable weight to the extent of effecting the thin film  over the surface of the ATR substrate to allow for the attachment of seeded live cells, which will be sampled via the evanescent wave and IR spectroscopy (Para 0016). Please see MPEP 2114(II) for further details.

Claim 12 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over by Sundaram et al. (US20110024630A1) in view of Carter et al. (US20120105827A1)
Regarding Claim 12, Sundaram teaches a microfluidic device as recited in Claim 1 wherein a metal coats said first and second waveguides (Para 0048-0050), said metal configured to increase surface-enhanced infrared absorption. 
Sundaram does not teach “a metal coats”; “said metal configured to increase surface-enhanced infrared absorption”
Carter teaches “a metal coats” (Para 0023, ‘roughened metal coating’); “said metal configured to increase surface-enhanced infrared absorption”. ( Para 0031, Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sundaram to incorporate “a metal coats” ; “said metal configured to increase surface-enhanced infrared absorption” as taught by Carter, motivated by the need for the use of a roughened metal coating 80, represented by circles, on the interior of a glass hollow structure portion 82 and the adsorption of molecules 84 to the surface of the coating 80 for performing surface enhanced Raman spectroscopy (SERS) or surface enhanced Infrared absorption spectroscopy (SEIRA) (Carter, Para 0031). Doing so allows for sample excitation to be achieved for detection. Doing so allows for the efficient generation of surface enhanced Raman or surface enhanced infrared spectra of analytes that adhere or are in molecularly close proximity to the nanostructures.


Sundaram does not teach “a metal coats”; “said metal configured to increase surface-enhanced infrared absorption”
Carter teaches “a metal coats” (Para 0023, ‘roughened metal coating’); “said metal configured to increase surface-enhanced infrared absorption”. ( Para 0031, ‘surface of the coating 80 for performing surface enhanced Raman spectroscopy (SERS) or surface enhanced Infrared absorption spectroscopy (SEIRA)). The limitation “to increase surface-enhanced infrared absorption” is interpreted as a method of intended use given patentable weight to the extent of effecting the a roughened metal coating 80, represented by circles, on the interior of a glass hollow structure portion 82 and the adsorption of molecules 84 to the surface of the coating 80 for performing surface enhanced Raman spectroscopy (SERS) or surface enhanced Infrared absorption spectroscopy (SEIRA) (Para 0031). Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sundaram to incorporate “a metal coats” ; “said metal configured to increase surface-enhanced infrared absorption” as taught by Carter, motivated by the need for the use of a roughened metal coating 80, represented by circles, on the interior of a glass hollow structure portion 82 and the adsorption of molecules 84 to the surface of the coating 80 for performing surface enhanced Raman spectroscopy (SERS) or surface enhanced Infrared absorption .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Sundaram et al. (US20110024630A1) in view of Klainer et al. (5165005)
Regarding Claim 13, Sundaram teaches a microfluidic device as recited in Claim 1 further comprising a first shutter configured to perform one of:
intermittently blocking said light first light stream from entering said first waveguide (Para 0048-0050), and
intermittently blocking said light first light stream exiting said first waveguide (Para 0048-0050).
Sundaram does not teach “first shutter configured to perform one of:
intermittently blocking” said light first light stream from entering said first waveguide (Para 0048-0050), and
intermittently blocking” said light first light stream exiting said first waveguide (Para 0048-0050).
Klainer teaches a shutter (Col. 6, lines 36-40; Fig. 6c, ref. 30) configured to perform intermittently blocking (Col. 6, lines 36-40)  said light exiting said first waveguide (Col. 6, lines 36-45). This limitation “configured to perform…” is interpreted as a method of intended use given patentable weight to the extent of effecting the a mechanical shutter or chopper 30 positioned between the waveguide 26 and detector Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sundaram to incorporate “shutter” as taught by Klainer, motivated by the need for the mechanical shutter or chopper 30 positioned between the waveguide 26 and detector 24 in order to alternately pass the signal produced by one clad segment while blocking the effect produced by the other clad segment. Doing so allows signals to be selectively detected from the clad segments. 


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over by Sundaram et al. (US20110024630A1) in view of Klainer et al. (5165005) in further view of NICQ (US20160178531A1)

Regarding Claim 33, Sundaram teaches a microfluidic device as recited in Claim 27 further comprising at least one of:
a first shutter located between said first light source ( Fig. 8, ref. 50 , ‘IR source’; (Para 0031,0051, Fig. 11, multiple IR sources 50))  and said first end face (Annotated Fig. 8, ‘as structurally arranged’) and configured intermittently to block said light from entering said first waveguide ( Para 0048-0050), and

Sundaram does not teach “a first shutter located between”; “configured intermittently to block said light from entering”, and
“a second shutter located between”; “and configured intermittently to block said light from entering” .

Klainer teaches “a second shutter (Col. 6, lines 36-40; Fig. 6c, ref. 30) located between”; “and configured intermittently to block said light from entering”).The limitation “and configured intermittently to block said light from entering” is interpreted as a method of intended use given patentable weight to the extent of effecting the a  mechanical shutter or chopper 30 positioned between the waveguide 26 and detector 24 in order to alternately pass the signal produced by one clad segment while blocking the effect produced by the other clad segment (Col. 6, lines 36-45). Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sundaram to incorporate “a first shutter located between said light source…” as taught by Klainer, motivated by the need for the mechanical shutter or chopper 30 positioned between the waveguide 26 and detector 24 in order to alternately pass the signal produced by one clad segment while 

Sundaram in view of Klainer does not teach “a first shutter located between”; “configured intermittently to block said light from entering”
NICQ teaches “a first shutter (Para 0031) located between” (Para 0031, ‘being arranged between the light source and the light guides’; Para 0089); “configured intermittently to block said light from entering said waveguide (Para 0089, ‘light guides 64A, 64B, 64C’). This limitation “configured intermittently to block said light from entering said waveguide is interpreted as a method of intended use given patentable weight to the extent of effecting the shutter 66A, 66B, 66C suitable for being arranged between the light source 62A, 62B, 62C and the light guides 64A, 64B, 64C in such a manner as to illuminate, among the light guides 64A, 64B, 64C, only the or those that is/are situated within a predetermined angular range WA, WA' WB, WC, WC', WC" (Para 0089). Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sundaram in view of Klainer to incorporate “a first shutter located between…” as taught by NICQ, motivated by the need the shutter 66A, 66B, 66C suitable for being arranged between the light source 62A, 62B, 62C and the light guides 64A, 64B, 64C in such a manner as to illuminate, among the light guides 64A, 64B, 64C, only the or those that is/are situated within a predetermined angular range WA, WA' WB, WC, WC', WC" (NICQ, Para 0089). Doing so allows selective illumination of the light guides for detection. 

Response to Arguments
Applicant’s arguments, see Page 8, filed on 10/26/2021, with respect to the 35 U.S.C. §102 on Claims 1-5 and 9-10 have been fully considered fully considered but they are not persuasive.
Applicant argues:
(Applicant respectfully asserts that amended Claim 1 is patentable over the Sundaram reference. Dependent Claims 3-8 and 10-13 depend from amended Claim 1 and include all of the unique and non-obvious limitations recited in Claim 1. Thus, dependent Claims 3-8 and 10-13 are also patentable over the cited reference.
Amended Claim 27 recites unique and novel limitations that are analogous to the unique and non-obvious limitations recited in amended Claim 1. This being the case, amended Claim 27 is patentable over the Sundaram reference. Dependent Claims 29-33 depend from amended Claim 27 and include all of the unique and non-obvious limitations recited in Claim 27. Thus, dependent Claims 29-33 are also patentable over the cited reference.
Applicant’s arguments with respect to Claims 1, 3-8 and 10-13 has been considered and Examiner respectfully disagrees. 
Examiner submits that the technical features of amended independent Claim 1 including the substrate; first and second waveguide and the microfluidic channel structure is taught by Sundaram as provided in the rejections of Claim 1(Supra). Further, the rejections of Claims 3-8 and 10-13 are also provided (Supra)  


Applicant’s arguments, see Page 8, filed on 10/26/2021, with respect to the 35 U.S.C. §103 on Claims 12, 13, 27, 32 and 33 have been fully considered fully considered but they are not persuasive.
Applicant argues:
(Applicant respectfully asserts that the rejections under 35 U.S.C. § 102 are moot in view of the amendments herein.
Furthermore, the Alvarez, Carter, Klainer, and Nicq references do nothing to overcome the shortcomings of the amended independent Claims 1 and 27 with respect to the Sudaram reference.
Therefore, independent Claims 1 and 27 are patentable over the Sundaram, Alvarez, Carter, Klainer, and Nicq references, either individually or in any combination.
Dependent Claims 9, 12, and 13 depend from amended Claim 1 and include all of the unique and non-obvious limitations recited in Claim 1. Thus, dependent Claims 9, 12, and 13 are also patentable over the cited references.
Dependent Claim 33 depends from amended Claim 27 and includes all of the unique and non-obvious limitations recited in Claim 27. Thus, dependent Claim 33 is also patentable over the cited references)
Applicant’s arguments with respect to Claims 9, 12, 13, 27, 32 and 33 has been considered and Examiner respectfully disagrees. The rejections for these Claims has 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                      

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797